Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Erhart et al., (hereinafter Erhart) U.S. Pub. No. 2017/0286651, in view of Hopmann et al., (hereinafter Hopmann) U.S. Pub. No. 2008/0049779, further in view of Kinishita et al., (hereinafter Kinoshita) U.S. Pub. No. 2008/0178212.

As to claim 1, Erhart teaches the invention as claimed, including a system, comprising:

receive an indication of a status of the agent (figs. 9, 10, par. 0165-0168 –robot 102 performs a task and performs verification that robot is alive and available to be dispatched to perform the task); transport the indication to the instance (par. 0168-0169); 
receive a discovery check from the instance (par. 0124 –processor 304 attempt to provision a different configured robot 314, dispatch a human agent, or notify user 302 that the task is not able to be performed by a robot); 
transmit the discovery check to the agent to cause the agent to run discovery against a device on which the agent is installed (par. 0121-0122 –instruction C (308C) may be provided to un-configured robot 310 as part of the installation of hardware accessory 312).
However, Erhart does not explicitly teach receive a result of the discovery from the agent; and transmit the result to the instance to be stored in the instance.  Hopmann teaches receive a result of the discovery from the agent (par. 0252-0253, 0299-0300, 0309-0314, 0372-0374); and transmit the result to the instance to be stored in the instance (par. 0014, 0301-0302).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Erhart and Hopmann in order to provide an efficient system by providing user with services 

As to claim 2, Erhart teaches the invention as claimed, including the system of claim 1, wherein the indication of the status comprises a keep alive received at the managerial server from the agent (par. 0031, 0167).

As to claim 3, Erhart teaches the invention as claimed, including the system of claim 1, wherein receiving the discovery check from the instance comprises an indication that no configuration item (Cl) entries are stored in the instance (par. 0120-0124).

As to claim 4, Erhart teaches the invention as claimed, including the system of claim 1, wherein receiving the discovery check from the instance comprises an indication that no configuration item (Cl) entries in a configuration management database (CMDB) of the instance are associated with the agent (fig. 3).

As to claim 5, Erhart teaches the invention as claimed, including the system of claim 4, wherein storing the result in the instance comprises storing the result as a Cl entry associated with the agent in the CMDB (fig. 3, par. 0121-0124).

Erhart teaches the invention as claimed, including the system of claim 1, wherein receiving the discovery check comprises receiving the discovery check from a check database of the instance (par. 0121-0124).

As to claim 7, Hopmann teaches the invention as claimed, including the system of claim 1, wherein the discovery check comprises a discovery probe to be executed against the device (par. 0306).

As to claim 8, Erhart teaches the invention as claimed, including the system of claim 1, wherein the managerial server is configured to: cause the agent to perform one or more check requests; receive results from the one or more check requests; and transmit the one or more check requests (par. 0124, 0165, 0168-0169).

As to claim 9, Erhart teaches the invention as claimed, including the system of claim 8, wherein the one or more check requests comprise a discovery process, metrics collection, event management, or a combination thereof (par. 0125, 0166, 0198).

As to claim 10, Erhart teaches the invention as claimed, including the system of claim 8, wherein causing the agent to perform the one or more check requests comprises receiving the one or more check requests from the instance (fig. 11, par. 0179-0182).

Erhart teaches the invention as claimed, including the system of claim 8, wherein receiving the one or more check requests comprises receiving the one or more check requests in a policy defined in the instance (par. 0096).

As to claim 12, Erhart teaches the invention as claimed, including the system of claim 8, wherein causing the agent to perform the one or more check requests comprises causing the agent to locally store the one or more check requests with an interval indicating how frequently the agent is to perform the one or more check requests (par. 0294).

As to claim 13, Erhart teaches the invention as claimed, including the system of claim 1, wherein the managerial server and the agent are installed on the device (figs. 9-11).

Claims 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Erhart et al., (hereinafter Erhart) U.S. Pub. No. 2017/0286651, in view of Hopmann et al., (hereinafter Hopmann) U.S. Pub. No. 2008/0049779, further in view of Kinishita et al., (hereinafter Kinoshita) U.S. Pub. No. 2008/0178212.


As to claim 14, Erhart-Hopmann teaches the invention as claimed, including a system comprising:
	an intermediary server communicatively coupled to an instance hosted by a cloud service platform and an agent (Erhart, figs. 6, 9).
	receive a first result from a first check executed by the agent (Hopmann, par. 0252-0253, 0299-0300, 0309-0314, 0372-0374), 
	transmit the first result to the instance using a connection type generic to a plurality of check types including the first check type (Hopmann, par. 0014, 0301-0302).
Erhart-Hopmann does not explicitly a first result having a first check type and a plurality of check types including the first check type.
	Kinoshita teaches a first result having a first check type and a plurality of check types including the first check type (fig. 11, event relationship list 413, par. 0011-0015, 0050-0052, 0124-0127, 0129, 0130-0133, 0148). 
Erhart-Hopmann-Kinoshita does not explicitly teach receive a second result from a second check executed by the agent having a second check type; and transmit the second result using a dedicated pipeline for the second check type.  It would have been obvious to one of ordinary skill in the art to understand that once the system can perform receiving and transmitting a result from a first check executed by an agent, it can be able to receive and transmit a second result from a second check from a second check.  Moreover, Kinoshita teaches an even relationship list 413 having more than one event IDs which identifies the type of event (Kinoshita, fig. 11). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Erhart-Hopmann-Kinishita in order to provide an efficient system by providing user with services related to the network that allows user to perform one or more tasks associated with devices in the network (Hopmann, abstract).

As to claim 18, Erhart-Hopmann-Kinoshita teaches the invention as claimed, including the system of claim 14, wherein the intermediary server is coupled to a plurality of agents including the agent, wherein the intermediary server is configured: aggregate results from the plurality of agents (Erhart, par. 0018-0020, 0170); and sort  par. 0014, 0301-0302, Kinoshita, fig. 11, par. 0011-0013, 0050). 

Claims 15-17, 19-20 have similar limitations as claims 1-13; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THU HA T NGUYEN/Primary Examiner, Art Unit 2444